     Case 2:17-cv-00233-JAM-AC Document 42 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RYAN BIGOSKI ODOM,                                No. 2:17-cv-0233 JAM AC P
12                      Petitioner,
13          v.                                         ORDER
14   D.G. ADAMS,
15                      Respondent.
16

17         Petitioner has requested a sixty-day extension of time to file a traverse. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19         1. Petitioner’s request for an extension of time (ECF No. 41) is granted; and

20         2. Petitioner shall have sixty days from the service of this order to file a traverse.

21   DATED: May 13, 2020

22

23

24

25

26

27

28
